JOHNSON, Justice,
dissents in part and concurs in part.
hi dissent from the majority’s findings relative to claims involving Additional Living Expenses and Civil Authority Living Expenses (“ALE”).
As noted by the majority, plaintiffs were required to prove all of the requirements of La.Code Civ. Proc. art. 591(A): (1) the class is so numerous that joinder of all members is impracticable; (2) there are questions of law and fact common to the class; (3) the claims or defenses of the representative parties are typical of the claims or defenses of the class; (4) the representative parties will fairly and adequately protect the interests of the class; *702and (5) the class is or may be defined objectively in terms of ascertainable criteria, such that the court may determine the constituency of the class for purposes of conclusiveness of any judgment that may be rendered in the case. In addition, under La.Code Civ. Proc. art. 591(B)(3), the plaintiffs were required to prove that common questions of fact or law predominate over individual issues and that the class action procedure is superior to any other method for resolving the controversy fairly and efficiently. I disagree with the majority’s finding that the trial court erred in finding common factual or legal issues, and in finding these issues predominate over individual questions, as it relates to the ALE and Civil Authority expenses.
I concur in the majority’s opinion in all other respects.